Name: Commission Regulation (EEC) No 1827/86 of 12 June 1986 on the supply of rolled oats for non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  economic conditions;  foodstuff
 Date Published: nan

 No L 158/ 16 Official Journal of the European Communities 13 . 6 . 86 COMMISSION REGULATION (EEC) No 1827/86 of 12 June 1986 on the supply of rolled oats for non-governmental organizations (NGO) as food aid 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1355/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 2 May 1986 on the supply of food aid to an NGO, the Commission allocated to the latter organization 200 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the said Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 118 , 7 . 5 . 1986, p. 1 .H OJ No L 192, 26 . 7 . 1980, p. 11 . O OJ No L 371 , 31 . 12. 1985, p. 1 . 13 . 6 . 86 Official Journal of the European Communities No L 158/ 17 ANNEX 1 . Programme : 1986 2 . Recipient : NGO (Euronaid, PO Box 77, NL-2340 Oegstgeest, (Telex 30223)) 3 . Place or country of destination : Madagascar 4. Product to be mobilized : rolled oats 5 . Total quantity : 116 tonnes (200 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (Telex 56396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter , debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : less than 1 2 % ash content : less than 2,3 % of dry matter crude fibre : less than 1,5 % of dry matter husk content : less than 0,10% of dry matter protein content : not less than 1 2 % of dry matter 10. Packaging :  in bags  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  net weight of bags : 25 kg  marking on the bags in letters at least 5 cm high : 'FLOCONS D'AVOINE / MADAGASCAR / 61723 / ACTION DE AATM / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE / TOAMASINA' 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period. 12. Delivery stage : fob 13 . Port of landing :  No L 158/ 18 Official Journal of the European Communities 13 . 6 . 86 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 24 June 1986 16. Shipment period : 10 to 31 July 1986 17. Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . Supplier to send duplicate original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam.